DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1 and 5, lines 5-6 and lines 7-8 respectively, the phrase “the thermoplastic polyurethane having a per cent elongation of at least 200%” is unclear as to whether the composition requires an elongated polyurethane that is dissolved in the solvent or whether the recitation indicates a property of the polyurethane.  For purposes of examination, the 
The term "predominantly" in claims 4,8 and 11 are relative terms which renders the claim indefinite.  The term "predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what amount of the specific polyurethane is required among the other thermoplastic polyurethane resins to meet the claimed limitation.
Claim 10 recites the limitation "the polyurethane resin" and “the carbon black” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3-5,7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5344591 (US ‘591) in view of US 2019/0029337 (US ‘337).
As to Claim 1, US ‘591 discloses a composition comprising a polyurethanes such as Estane 5712 which has an elongation at break property of 600 % per the Lubrizol Estane 5712 product datasheet (“Lubrizol Estane® 5712 Thermoplastic Polyurethane datasheet,” Songhan Plastic Technology Co. Ltd., www.lookpolymers.com/polymer_Lubrizol-Estane-5712-Thermoplastic-Polyurethane.php) and is polyester grade thermoplastic polyurethane or Desmocoll 400 which is described as a hydroxyl terminated polyurethane per Covestro product literature (“Raw Materials for High Performance Adhesives,” Covestro, https://solutions.covestro.com/en/brands/desmocoll). The 
However, US ‘591 fails to disclose a composition that is comprised of 6-13 wt % carbon black and 87-94 wt % of the organic medium. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
As to Claim 3, see discussion of Claim 1 above. 
As to Claim 4, see discussion of Claim 1 above. 
As to Claim 5, US ‘591 is relied upon as discussed above, however, fails to specifically disclose an article containing a stretchable heater with an resistive element formed from the composition of Claim 1. 
As to the difference, US ‘337 discloses a screen printable ink composition comprised of a carbon conductive filler dispersed in a polyurethane matrix (para. 0062, 0128-0132) 
It would have been obvious to apply the composition of US ‘591 on the garment of US ‘337 for the purposes of creating a heatable stretchable garment as the US ‘591 discloses resistive heating composition that is capable of being screen printed onto a substrate without the use of a temperature control device (US, ‘591, Col. 3, line 25). 
As to Claims 7-9, see discussion of Claims 1 and 5 above. 
As to Claim 10, see discussion of Claim 1 and 5 above. Example 9 in US ‘591 discloses a composition wherein the ratio of the polyurethane (15 g of Estane 5712) to carbon black (10 gr of Monarch 120) is 1.5 (Col. 9, lines 39-42)> 
As to Claims 11 and 12, see discussion of Claims 1 and 5 above. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2 and 6 would be allowable over the prior art pending corrections of the 112 issues raised above.  Specifically, Applicants have shown comparative data illustrating the criticality of the selection of the weight 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 8/28/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761